MEMORANDUM **
Petitioner Mario Santos-Bahena, native and citizen of Mexico, petitions for review of a Board of Immigration Appeals order denying his second motion to reopen to apply for adjustment of status as numerically barred. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008). We deny in part and dismiss in part the petition for review.
To the extent Santos-Bahena challenges the Board’s refusal to reopen proceedings sua sponte, we dismiss the petition for lack of jurisdiction. Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Santos-Bahena does not challenge the Board’s determination that his second motion to reopen exceeded the number limit. See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2). Because the motion is number-barred, we deny the petition for review, and we need not address Santos-Bahena’s remaining challenges.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.